                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


 MAXELL HOLDINGS, LTD.,

          Plaintiff,
                                                             CIVIL ACTION NO. 6:21-cv-347-ADA
 v.
                                                             JURY TRIAL DEMANDED
 AMPEREX TECHNOLOGY LIMITED,

          Defendant.



                                           SCHEDULING ORDER

      Default Deadline                   Deadline                                      Event

 7 weeks after CMC1              September 10, 2021             Defendant serves preliminary invalidity
                                                                contentions2 in the form of (1) a chart
                                                                setting forth where in the prior art
                                                                references each element of the asserted
                                                                claim(s) are found, (2) an identification of
                                                                any limitations the Defendant contends are
                                                                indefinite or lack written description under
                                                                section 112, and (3) an identification of any
                                                                claims the Defendant contends are directed
                                                                to ineligible subject matter under section
                                                                101. Defendant shall also produce (1) all
                                                                prior art referenced in the invalidity
                                                                contentions, and (2) technical documents,
                                                                including software where applicable,
                                                                sufficient to show the operation of the
                                                                accused product(s).
 9 weeks after CMC               September 24, 2021             Parties exchange claim terms for
                                                                construction.


1
  Pursuant to the Court’s AMENDED STANDING ORDER REGARDING NOTICE OF READINESS FOR
PATENT CASES (Dkt. No. 9), the CMC is deemed to have occurred on July 23, 2021.
2
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and the
amendment is based on material identified after those preliminary contentions were served and should do so
seasonably upon identifying any such material. Any amendment to add claims requires leave of court so that the Court
can address any scheduling issues.
       Default Deadline                     Deadline                                      Event

    3 months after filing of        October 1, 2021                Close of Jurisdictional Discovery
    Defendant’s Motion to
    Dismiss
    11 weeks after CMC              October 8, 2021                Parties exchange proposed claim
                                                                   constructions.
    12 weeks after CMC              October 15, 2021               Parties disclose extrinsic evidence. The
                                                                   parties shall disclose any extrinsic evidence,
                                                                   including the identity of any expert witness
                                                                   they may rely upon with respect to claim
                                                                   construction or indefiniteness. With respect
                                                                   to any expert identified, the parties shall
                                                                   identify the scope of the topics for the
                                                                   witness’s expected testimony.3 With
                                                                   respect to items of extrinsic evidence, the
                                                                   parties shall identify each such item by
                                                                   production number or produce a copy of
                                                                   any such item if not previously produced.
    2 weeks after Close of          October 15, 2021               Plaintiff files response to Defendant’s
    Jurisdictional                                                 Motion to Dismiss
    Discovery
    13 weeks after CMC              October 22, 2021               Deadline to meet and confer to narrow
                                                                   terms in dispute and exchange revised list of
                                                                   terms/constructions.
    14 weeks after CMC              October 29, 2021               Defendant files Opening claim construction
                                                                   brief, including any arguments that any
                                                                   claim terms are indefinite.
    2 weeks after                   October 29, 2021               Defendant files reply in support of its
    Plaintiff’s response to                                        Motion to Dismiss
    Defendant’s Motion to
    Dismiss
    17 weeks after CMC              November 19, 2021              Plaintiff files Responsive claim construction
                                                                   brief.
    19 weeks after CMC              December 10, 2021              Defendant files Reply claim construction
                                                                   brief.
    21 weeks after CMC              January 3, 2022                Plaintiff files a Sur-Reply claim
                                                                   construction brief.
    3 business days after   January 6, 2022                        Parties submit Joint Claim Construction
    submission of sur-reply                                        Statement.
                                                                   See General Issues Note #9 regarding
                                                                   providing copies of the briefing to the Court
                                                                   and the technical adviser (if appointed).


3
    Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other party.
      Default Deadline                  Deadline                                     Event

    22 weeks after CMC          January 7, 2022               Parties submit optional technical tutorials to
    (but at least 10 days                                     the Court and technical adviser (if
    before Markman                                            appointed).4
    hearing)
    23 weeks after CMC          January 18, 2022              Markman Hearing at 9:00 a.m. This date is
    (or as soon as                                            a placeholder and the Court may adjust this
    practicable)                                              date as the Markman hearing approaches.
    1 business day after        January 19, 2022              Fact Discovery opens; deadline to serve
    Markman hearing                                           Initial Disclosures per Rule 26(a).
    6 weeks after               March 1, 2022                 Deadline to add parties.
    Markman hearing
    8 weeks after               March 15, 2022                Deadline to serve Final Infringement and
    Markman hearing                                           Invalidity Contentions. After this date,
                                                              leave of Court is required for any
                                                              amendment to Infringement or Invalidity
                                                              contentions. This deadline does not relieve
                                                              the Parties of their obligation to seasonably
                                                              amend if new information is identified after
                                                              initial contentions.
    16 weeks after              May 10, 2022                  Deadline to amend pleadings. A motion is
    Markman hearing                                           not required unless the amendment adds
                                                              patents or patent claims. (Note: This
                                                              includes amendments in response to a 12(c)
                                                              motion.)
    26 weeks after              July 19, 2022                 Deadline for the first of two meet and
    Markman hearing                                           confers to discuss significantly narrowing
                                                              the number of claims asserted and prior art
                                                              references at issue. Unless the parties agree
                                                              to the narrowing, they are ordered to contact
                                                              the Court’s Law Clerk to arrange a
                                                              teleconference with the Court to resolve the
                                                              disputed issues.
    30 weeks after              August 16, 2022               Close of Fact Discovery.
    Markman hearing
    31 weeks after              August 23, 2022               Opening Expert Reports.
    Markman hearing
    35 weeks after              September 20, 2022            Rebuttal Expert Reports.
    Markman hearing
    38 weeks after              October 11, 2022              Close of Expert Discovery.
    Markman hearing


4
 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.
  Default Deadline             Deadline                          Event

39 weeks after           October 18, 2022    Deadline for the second of two meet and
Markman hearing                              confers to discuss narrowing the number of
                                             claims asserted and prior art references at
                                             issue to triable limits. To the extent it helps
                                             the parties determine these limits, the
                                             parties are encouraged to contact the
                                             Court’s Law Clerk for an estimate of the
                                             amount of trial time anticipated per side.
                                             The parties shall file a Joint Report within 5
                                             business days regarding the results of the
                                             meet and confer.
40 weeks after           October 25, 2022    Dispositive motion deadline and Daubert
Markman hearing                              motion deadline.

                                             See General Issues Note #9 regarding
                                             providing copies of the briefing to the Court
                                             and the technical adviser (if appointed).
42 weeks after           November 8, 2022    Serve Pretrial Disclosures (jury instructions,
Markman hearing                              exhibits lists, witness lists, discovery and
                                             deposition designations).
44 weeks after           November 29, 2022   Serve objections to pretrial
Markman hearing                              disclosures/rebuttal disclosures.
45 weeks after           December 13, 2022   Serve objections to rebuttal disclosures and
Markman hearing                              File Motions in limine.
46 weeks after           December 20, 2022   File Joint Pretrial Order and Pretrial
Markman hearing                              Submissions (jury instructions, exhibits
                                             lists, witness lists, discovery and deposition
                                             designations); file oppositions to motions in
                                             limine.
47 weeks after           January 3, 2023     File Notice of Request for Daily Transcript
Markman hearing                              or Real Time Reporting. If a daily
                                             transcript or real time reporting of court
                                             proceedings is requested for trial, the party
                                             or parties making said request shall file a
                                             notice with the Court and e-mail the Court
                                             Reporter, Kristie Davis at
                                             kmdaviscsr@yahoo.com.

                                             Deadline to meet and confer regarding
                                             remaining objections and disputes on
                                             motions in limine.
3 business days before   January 12, 2023    File joint notice identifying remaining
Final Pretrial                               objections to pretrial disclosures and
Conference.                                  disputes on motions in limine.
   Default Deadline              Deadline                        Event

 49 weeks after            January 17, 2023   Final Pretrial Conference.
 Markman hearing (or
 as soon as practicable)
 52 weeks after            February 7, 2023   Jury Selection/Trial.
 Markman hearing (or
 as soon as practicable)




              13th day of August, 2021
Signed this ________                          ____________________________________
                                              Judge Alan D Albright
                                              United States District Judge
